The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Claim filed on  03/18/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10372544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Ms. Kerry Lee Andken (Reg. No.: 68075) on 08/03/2022.

IN THE CLAIMS:
Please cancel claims 2, 9 and 17,  and amend Claims 1, 10, 11, 12 and 18 as follows:

    PNG
    media_image1.png
    415
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    97
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    402
    650
    media_image4.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to a semiconductor device and particularly to a semiconductor device capable of verifying whether user data includes an error or not.
The prior arts of record (KLEIN, US 20110134708 as example of such prior arts) teaches a DRAM includes a register storing subsets of row addresses corresponding to rows containing at least one memory cell that is unable to store a data bit during a normal refresh cycle, however fail to teach the claimed specifics of:

 “a comparison circuit configured to receive an error address corresponding to at least one memory cell storing error data, to receive a refresh address, and to compare a portion of the error address with a portion of the refresh address, wherein the comparison circuit is further configured to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address, wherein the portion of the error address is less than all of the error address and wherein the portion of the refresh address is less than all of the refresh address; and
	a refresh counter configured to provide the refresh address to the comparison circuit,
	wherein the refresh control circuit is configured to provide the matched error address for a subsequent refresh operation when the matched error address is output by the comparison circuit.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

 “a second comparison circuit configured to receive an error address of the plurality of error addresses from the address register, to receive a refresh address, and to compare a portion of the error address with a portion of the refresh address, wherein the second comparison circuit is further configured to output, when the error address is determined to be a matched error address based on a match between the portion of the error address and the portion of the refresh address, the matched error address, wherein the portion of the error address is less than all of the error address and wherein the portion of the refresh address is less than all of the refresh address; and
a refresh counter configured to:
	provide the refresh address to the comparison circuit; and
	increment the refresh address responsive to a refresh signal, wherein when the refresh address has been incremented a given number of times, all word lines in a memory array coupled to the refresh control circuit have been refreshed at least once.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 12.

“receiving an error address corresponding to at least one memory cell having an error at a comparison circuit;
providing a refresh address from a refresh counter to the comparison circuit;
comparing, with the comparison circuit, a portion of the error address to a portion of the refresh address; 
outputting matched error address from the comparison circuit, when the error address is determined to be the matched error address based on a match between the portion of the error address and the portion of the refresh address, wherein the portion of the error address is less than all of the error address and wherein the portion of the refresh address is less than all of the refresh address;”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 18.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1,3-8,10-16 and 18-21 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111